THE THIRTEENTH COURT OF APPEALS

                                    13-13-00615-CV


                                   Sandeep Nanda
                                          v.
                                    Corey Huinker


                                   On appeal from the
                      419th District Court of Travis County, Texas
                         Trial Cause No. D-1-GN-13-001387


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

September 24, 2015.